Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 15 disclose: receiving the event log of a process; calculating an activity relation score for a parallel relationship operator for each respective pair of activities of a plurality of pairs of activities in the event log based on 1) a frequency of occurrence of a first activity of the respective pair of activities between occurrences of a second activity of the respective pair of activities and 2) a frequency of occurrence of the second activity between occurrences of the first activity; determining a cut location in the event log based on the activity relation scores; and splitting the event log into the sub-event logs based on the cut location.
Prior art fails to discloses calculating an activity relation score for a parallel relationship operator for each respective pair of activities of a plurality of pairs of activities in the event log based on 1) a frequency of occurrence of a first activity of the respective pair of activities between occurrences of a second activity of the respective pair of activities and 2) a frequency of occurrence of the second activity between occurrences of the first activity. These limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Prior art Puri US 2015/0254158) discloses discovering correlations across log files by extracting a feature set for every event that occurs. The feature set of one event from one log file may be compared to the feature set of all events that are contained in another log, and a feature to feature similarity score (i.e., a trace event pairs linkage strength) may be determined. Events that have the shortest time elapsed between execution times may be favored by calculating a bounded metric (i.e., a trace event pairs link time strength metric, between 0 and 1) that represents how close event execution times are in relation to the overall set of execution times for that type of event (¶0037).

Prior art Lu (US 2021/032770) discloses a system for identifying potential root causes of a problem in a data center. Methods and systems receipt an alert or other notification of a problem occurring in a data center and a time when the problem was noticed. A search window is created based on the time and a stream of log messages generated in the search window is converted into a time dependent metric. An anomaly detection technique is applied to the metric to determine a start time of a problem. Logging events and key phrases in the log messages are identified in the search window and presented as potential root causes of the problem. The potential root cause may then be used by system administrators and/or tenants to diagnose the problem and execute remedial measures to correct the problem (Abstract).
Prior art Muntes-Mulero (US 2019/0286504) discloses diagnostic data to include solutions to solving an anomaly, such as adjusting a load balancing algorithm, restarting a server, adding more storage devices, adding more memory to a component, etc. As a result, matching the pattern to a pattern in the pattern library can lead to a diagnosis of the anomalies occurring in the pattern. The similarity calculator uses an algorithm to calculate a similarity score between the pattern and patterns in the pattern library. The similarity score may be calculated using graph path-finding heuristic-based algorithms, such as the A* algorithm. The similarity calculator generates a mapping between patterns that contains one-to-one mappings of nodes and edges in the compared patterns. In general, two patterns are similar if the patterns contain same types of components with similar relationships. A similarity score can also be affected by similarity of attributes, performance metrics, event logs, etc (¶0028).
Prior art Melville (US 2019/0050317) discloses a method for receiving a log file including one or more non-processed events. Each event is associated with a data offset identifying a location in the log file. The method further includes identifying a plurality of statistical data points for the log file. Each of the statistical data points has a time value and a size value. The size value indicates a file size of the log file at a time corresponding to the time value. The method further includes determining an event time for an event by interpolating a new data point between the plurality of statistical data points. The new data point has a time value interpolated using the data offset associated with the event (Abstract).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113